Citation Nr: 1102652	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-00 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disability.

2.  Entitlement to service connection for a bilateral elbow 
disability.

3.  Entitlement to service connection for a bilateral shoulder 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had active service from July 1954 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in February 2008, 
wherein it was remanded for additional due process 
considerations.  The case was returned to the Board for appellate 
consideration.   

In October 2010, the Veteran testified at a Board hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of that 
proceeding is of record.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims.  
Regrettably, these claims are being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.


REMAND

A review of the claims file does not indicate the Veteran has 
received adequate VCAA notice with regard to his claims of 
entitlement to service connection for a bilateral elbow 
disability, a right thumb disability, a bilateral knee 
disability, and a bilateral shoulder disability.   Although the 
Veteran was provided a VCAA notice letter in April 2004, this 
letter was insufficient.  In particular, the Veteran has not been 
informed that a disability rating and an effective date for the 
award of benefits will be assigned if his claims of entitlement 
to service connection for a bilateral elbow disability, a right 
thumb disability, a bilateral knee disability, and a bilateral 
shoulder disability are granted, nor has he received an 
explanation as to the type of evidence necessary to establish 
both a disability rating and an effective date, as required by 
Dingess/Hartman.  

In view of the foregoing, the Board finds that the claims must be 
remanded for compliance with the VCAA and recent case law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by the 
BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will seek 
to provide and which evidence the claimant is to provide, is 
remandable error).  

With regard to the Veteran's claims of entitlement to service 
connection, the Board acknowledges that the RO has obtained the 
Veteran's service medical records and at least a portion of the 
Veteran's service personnel records.  However, the Board notes 
that the RO has not attempted to obtain additional 
service records which may serve as confirmation of the events 
during his service, including deck logs of the USS Henrico.  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  

Additionally, the Board also notes that the Veteran has not yet 
been provided with VA examination which addresses whether the 
Veteran's claimed right thumb disability, bilateral elbow 
disability, bilateral knee disability, and bilateral shoulder 
disability, if any, are related to his service.  In this regard, 
the Board acknowledges that the Veteran's service treatment 
records show treatment for a swollen left elbow in February 1957 
and a fracture of the middle finger of the right hand in December 
1954, but do not show any treatment for right elbow, bilateral 
shoulder, or bilateral knee disabilities during the Veteran's 
service.  Likewise, the Veteran's separation examination report 
was normal.  Nevertheless, the Board acknowledges that the 
Veteran contends that he incurred injuries to the shoulders, 
right thumb, bilateral elbows, and bilateral knees which are not 
noted in his service treatment records and that the residuals of 
these injuries caused his current right thumb, bilateral elbow, 
bilateral shoulder, and bilateral knee disabilities.  In the 
alternative, he argues that, the Board notes that the Veteran 
claims that, even absent an acute event or injury during service, 
his cumulative service resulted in his current claimed 
disabilities.   The Board notes that the medical evidence is 
unclear whether the Veteran's claimed disabilities are causally 
or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded a VA examination in order to 
determine nature and etiology of the Veteran's claimed right 
thumb disability, bilateral elbow disability, bilateral knee 
disability, and bilateral shoulder disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-care 
facilities if the evidence of record does not contain adequate 
evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the Veteran and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims of 
entitlement to service connection for 
claimed right thumb disability, bilateral 
elbow disability, bilateral knee 
disability, and bilateral shoulder 
disability, including notice that a 
disability evaluation and/or an effective 
date for the award of benefits will be 
assigned, consistent with Dingess/Hartman.  
He should also be informed of which 
evidence, if any, he is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  

2.  The RO should attempt to obtain the 
deck logs of the U.S.S. Henrico.  If these 
records cannot be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact. 

3.  The RO should schedule the Veteran for 
a VA joints examination to determine the 
nature and etiology of his claimed 
disabilities, including a right thumb 
disability, bilateral elbow disability, 
bilateral knee disability, and bilateral 
shoulder disability.  The VA examiner(s) is 
requested to opine as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that his claimed 
disabilities, if any, are related to his 
service in the military, to include any 
alleged injuries during his period of 
military service and/or service-connected 
disabilities.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

3.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate his claims of entitlement 
to service connection for claimed right 
thumb disability, bilateral elbow 
disability, bilateral knee disability, and 
bilateral shoulder disability.  If the 
benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


